Citation Nr: 1207067	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-08 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for service-connected postoperative herniated intervertebral disc disease with degenerative joint disease of the lumbosacral spine (hereinafter referred to as "low back disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from June 1942 to October 1945 and served on active duty in the United States Air Force from January 1951 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case is now under the jurisdiction of the Milwaukee, Wisconsin RO.  

The United States Court of Appeals for Veterans Claims (Court) has held that a request for a total disability rating for individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case, the record shows that the Veteran has been retired since the 1960s.  The Veteran has not asserted and review of the claims file does not show that he is unemployable due to the service-connected disability on appeal.  Indeed, a May 2010 VA examiner noted that the Veteran was able to perform substantially gainful employment.  The Board accordingly finds that a claim for a TDIU has not been raised and, therefore, referral of the issue is not required.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Prior to June 16, 2009, the Veteran did not have forward flexion of the thoracolumbar spine 30 degrees or less; ankylosis of the thoracolumbar spine; or, incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.

3.  From June 16, 2009, the evidence of record shows that the flexion of the spine was limited to 30 degrees or less.  The evidence does not reflect any findings of ankylosis or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

4.  The Veteran has been diagnosed with a resultant scar of the lumbar spine, which is a manifestation of his service-connected low back disability.  


CONCLUSIONS OF LAW

1.  Prior to June 16, 2009, the criteria for a disability rating in excess of 20 percent for the service-connected low back disability have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2011).

2.  Effective June 16, 2009, the criteria for a disability rating of 40 percent, but no higher, for the service-connected low back disability have been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2011).

3.  Resolving all reasonable doubt in favor of the Veteran, service connection is warranted for a resultant scar of the lumbar spine.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran submitted a claim for an increased rating for his service-connected low back disability in January 2008.  The Veteran was sent a letter in February 2008 which stated that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letter advised the Veteran what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The letter also informed him what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the Veteran.  Finally, he was specifically told that it was his responsibility to support the claim with appropriate evidence.  The notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  Specifically, the Veteran was informed in the letter of types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.

The letter also noted that should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  The letter also contained information about assigning effective dates.  These notice requirements were provided before the initial adjudication of the claim in June 2008 and therefore there was no defect with regard to the timing of the notice as to these requirements.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim for an increased rating, including private treatment records, and VA treatment records from the Minneapolis, Minnesota VA Medical Center (VAMC) and the San Antonio, Texas VAMC.  The Veteran was also afforded a QTC examination in February 2008.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the February 2008 QTC examination obtained in this case is adequate, as the report was based on a physical examination and provides the medical information needed to address the rating criteria relevant to this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board recognizes that the Veteran was last afforded a QTC examination in February 2008, approximately 4 years ago.  The Veteran was scheduled for another VA examination on June 22, 2011.  However, in a report of contact form, the Veteran stated that he could not attend the examination due to not feeling well.  The Veteran said that he would call when he was ready to reschedule.  He stated that he did not want the appeals decision completed until after the examination was completed.  The Veteran was sent a letter in July 2011 requesting that he notify the RO regarding when he could report for a new VA examination.  The Veteran did not respond.  In the November 2011 informal brief presentation, the Veteran's representative stated that the Veteran has been medically unable to attend a VA examination since May 2010.  In this case, the Board finds that a remand to schedule the Veteran for a new examination would be an exercise in futility.  The Veteran has not requested that a VA examination be rescheduled and the Veteran's representative explained that the Veteran has been medically unable to attend examinations after an unrelated VA examination conducted in May 2010.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The 'duty to assist is not always a one-way street').  In light of the above, further attempts to assist the Veteran in developing his claim would result in needless delay, and are therefore unwarranted.  

VA has also satisfied its duty to assist the Veteran at every stage of this case.  All available service treatment records as well as all identified VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a January 2010 statement of the case (SOC) and August 2011 supplemental statement of the case (SSOC), which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran with regard to his claim for an increased rating.

Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the 'present level' of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or forward flexion of the cervical spine is greater than 30 degrees, but no greater than 40 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is contemplated when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011).

Further, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 230 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2011). See also 38 C.F.R. § 4.71a, Plate V (2011).

Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2011).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than 2 weeks during the past 12 months.  A 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability rating is contemplated for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that an increased disability rating of 40 percent is warranted for the Veteran's low back disability from June 16, 2009.  First, the Board will address whether the Veteran is entitled to a disability rating in excess of 20 percent prior to June 16, 2009.  

Prior to June 16, 2009

The December 2007 VA treatment record shows that the Veteran complained of pain in his right lower flank and back for the last few days.  He stated that the pain increases with twisting or turning and activities such as getting in and out of a chair.  He does not remember any new injuries to the back.  On examination, the back was tender over the right lumbar paraspinus muscles and the right CVA.  

The Veteran was afforded a QTC examination in February 2008.  The Veteran reported being diagnosed with herniated intervertebral disc, post operative, with severe degenerative joint disease of the lumbosacral spine.  The condition has existed since 1945.  He reported that he experiences stiffness, lost feeling in lower legs for a short time, weakness, and pain.  Due to the condition, he has had pain located at his spine for 63 years.  The pain occurs constantly.  The pain travels down the spine, hips, and legs.  The characteristics of the pain are aching, sharpness, and numbness.  From 1 to 10 (10 being the worst pain), the pain level is at a 6.  The pain can be elicited by physical activity.  It is relieved by rest and the medication, Aleve.  At the time of pain, he can function with medication.  Over the past 12 months, the Veteran reported the following incapacitating episodes:  2007 for 8 days.  The physician who recommended bed rest was Dr. D.  The Veteran stated that he was at the Hudson Hospital for five days on two occasions.  On examination, there was a level scar present at the lumbar region measuring about 10 cm. by .3 cm.  The scar had hypopigmentation of less than 6 square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hyperpigmentation, and abnormal texture.  The Veteran's posture was within normal limits.  Gait was within normal limits.  He did not require any assistive device from ambulation.  The examination did not reveal any evidence of radiating pain on movement.  Muscle spasm was absent.  No tenderness was noted.  There was negative straight leg raising test on the right and the left.  There was no ankylosis of the lumbar spine.  Flexion was 60 degrees with pain beginning at 60 degrees.  Extension was 10 degrees with pain beginning at 10 degrees.  Right lateral flexion was 30 degrees with pain beginning at 30 degrees.  Left lateral rotation was 30 degrees, with pain beginning at 20 degrees.  Right rotation was 30 degrees with pain beginning at 20 degrees.  Left rotation was 30 degrees with pain beginning at 20 degrees.  The joint function of the spine was additionally limited by pain after repetitive use.  Joint function of the spine was not additionally limited by fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The above limited the joint function by 0 degrees.  The inspection of the spine reveals normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Neurological examination of the upper extremities showed that motor function was within normal limits.  Sensory function was within normal limits.  The right upper extremity reflexes revealed biceps jerk 2+ and triceps jerk 2+.  The left upper extremity reflexes revealed biceps jerk 2+ and triceps jerk 2+.  Neurological examination of the lower extremities showed that motor function was within normal limits and sensory function was within normal limits.  The right lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  The left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  The examiner listed a diagnosis of status post lumbar surgery of the lumbar spine for herniated intervertebral disc with severe degenerative arthritis and resultant scar.  

A March 2008 private treatment record shows that the Veteran reported that his low back pain has been worse.  

The April 2008 VA treatment record shows that the Veteran has difficulty getting out of bed and can't lift much due to back pain.  

The February 2009 VA treatment record shows that the Veteran reported complaints of low back pain.  He could stand but was unable to ambulate.  The addendum noted that the Veteran reported recurrent sharp pain in the lumbosacral region and upper lumbar vertebrae, which was intermittent in nature and precipitated by movement and changing positions.  He stated that the pain radiates to the right sacroiliac region and buttocks and into the posterior lateral thigh but not below the knee.  He has had increasing difficulty ambulating.  He said that he did not have bladder or bowel incontinence but does have intermittent difficulty initiating urinary stream.  On examination, the Veteran was in a wheelchair and required assistance in getting up and onto the examining table due to pain.  He complained of pain paroxysms with attempting to move about the examining table.  There was loss of lordosis in the lumbar spine and exquisite tenderness over the L1-L2 lumbar vertebrae.  CVAs were nontender.  There was a level of hypalgesia to pinprick in approximately the L2 dermatone.  There was mild tenderness over the right sacroiliac region.  Knee jerks were 1+ and ankle jerks were 1+.  Straight leg raising on the right reproduced the Veteran's pain.  The impression was listed as lumbar pain with mild radicular symptoms and history of degenerative disc disease.  

To warrant a disability rating in excess of 20 percent, there must be evidence of flexion of 30 degrees or less.  As shown by the above, the February 2008 QTC examination report reveals that the Veteran exhibited flexion to 60 degrees.  In addition, there is no evidence of ankylosis to warrant a disability rating in excess of 20 percent.  Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The medical evidence of record shows that the Veteran is able to move his spine and, therefore, by definition his spine is not immobile.  Indeed, the February 2008 QTC examiner noted that there was no ankylosis present.  Therefore, the Board finds that the service-connected disability does not warrant a disability rating in excess of 20 percent.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased disability rating for the Veteran's disability is not warranted on the basis of functional loss due to pain in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent disability rating and no higher.  The Board observes that the Veteran has complained of pain during range of motion testing.  However, the effect of the pain in the Veteran's lumbar spine is contemplated in the currently assigned 20 percent disability rating.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased rating.  In fact, the February 2008 QTC examiner determined that the joint function of the spine was not additionally limited by fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Therefore, the Board finds that the preponderance of the evidence is against a disability rating in excess of 20 percent.

In addition, consideration has been given as to whether a higher disability rating could be assigned under Diagnostic Code 5243, intervertebral disc syndrome.  To warrant a higher disability rating of 40 percent, the evidence must show incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months.  However, the February 2008 QTC examination shows that the Veteran only reported experiencing incapacitating episodes having a total duration of 8 days during the past 12 months.  Accordingly, a disability rating in excess of 20 percent is not warranted under Diagnostic Code 5243.

The Board recognizes the Veteran's statements regarding his constant pain, that he cannot ambulate well, and that the pain affects his sleep.  The Board notes that lay persons can attest to observable symptomatology.  In addition, the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  The Board has considered the lay statements in assigning the 20 percent disability rating; however, the Board finds that the objective medical evidence has greater persuasive value in determining whether the Veteran is entitled to a higher disability rating.  In this respect, the QTC examination report considered the Veteran's reported symptoms and provided the information necessary to rate the Veteran's disability in accordance with the rating criteria.  In light of the overall evidence of record, the Veteran's disability does not warrant a disability rating in excess of 20 percent prior to June 16, 2009.  In conclusion, the Board finds that Veteran's level of disability more closely approximates the criteria for a 20 percent disability rating and no higher.  The evidence is against the claim for a disability rating in excess of 20 percent prior to June 16, 2009.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).

In conclusion, the Board finds that Veteran's level of disability more closely approximates the criteria for a 20 percent disability rating and a higher disability rating is not warranted prior to June 16, 2009.  A preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent for service-connected low back disability prior to June 16, 2009 and the claim must be denied.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).

From June 16, 2009

The June 16, 2009 private treatment record shows that the Veteran complained of back pain and difficulty sleeping.  On examination, the back showed no costovertebral angle tenderness.  Range of motion was only 10 degrees and he had only 20 degrees of flexion.  The assessment was listed as degenerative back disease and osteoarthritis in general.  The Veteran also complained of difficulty sleeping. 

During a May 2010 VA examination conducted for other claims before the RO, the Veteran complained of low back pain with virtually all movements which involved the upper buttock region with minimal hip pain with movements.  The Veteran denied any lifting or reaching because of fears of exacerbating his low back pain.  When sitting in a chair, after 30 minutes, he develops increasing low back pain which involves the upper buttock region.  When walking a maximum of 100 yards, the Veteran reports increased low back pain involving the upper buttock at which time he must sit.  

In a May 2010 VA treatment record, it was noted that the Veteran still exercises at his gym three times per week.   

In consideration of the above, the Board finds that the Veteran's low back disability warrants a 40 percent disability rating effective June 16, 2009.  The June 16, 2009 private treatment record shows that the Veteran's exhibited flexion to only 20 degrees.  Therefore, a disability rating of 40 percent is granted, effective June 16, 2009.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

However, the Board finds that the Veteran is not entitled to a disability rating in excess of 40 percent from June 16, 2009.  To warrant a higher disability rating of 50 percent, the evidence must show that there is unfavorable ankylosis of the entire thoracolumbar spine.  As noted above, none of the VA examiners found evidence of ankylosis.  Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.   See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The medical evidence of record shows that the Veteran is able to move his spine and, therefore, by definition his spine is not immobile.  Therefore, the Board finds that the service-connected low back disability does not warrant a disability rating in excess of 40 percent from June 16, 2009.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased disability rating for the Veteran's service-connected disability is not warranted on the basis of functional loss, as the Veteran's symptoms are supported by pathology consistent with the assigned 40 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of constant pain and difficulty ambulating and reaching/lifting.  However, the effect of the pain in the Veteran's lumbar spine is contemplated in the currently assigned 40 percent disability rating.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased disability rating.  Thus, the Board finds that the preponderance of the evidence is against an increased disability rating in excess of 40 percent from June 16, 2009.

In addition, consideration has been given as to whether a higher disability rating could be assigned under Diagnostic Code 5243, intervertebral disc syndrome (IVDS).  In this case, there is no evidence that the Veteran has experienced incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Therefore, a higher disability rating under Diagnostic Code 5243 is not appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

In conclusion, the Board finds that Veteran's level of disability more closely approximates the criteria for a 40 percent disability rating and a higher disability rating is not warranted from June 16, 2009.  A preponderance of the evidence is against the assignment of a disability rating in excess of 40 percent for the service-connected low back disability from June 16, 2009 and the claim must be denied.  38 C.F.R. § 4.71a, Diagnostic Codes 5235- 5243 (2011).

In addition, the Board finds that a separate disability rating is not warranted for a neurological disability because the objective medical evidence does not demonstrate that the Veteran suffers from a separate neurological disability distinct from his service-connected low back disability.  In this regard, the Board acknowledges the Veteran's complaints of radiating pain down his buttocks to his legs.  The February 2008 QTC examination shows that the Veteran's motor function and sensory function of the lower extremities were within normal limits.  The Board notes that the February 2009 VA physician noted that the Veteran had mild radicular symptoms.  However, the Veteran was not diagnosed with a separate neurological disability.  Therefore, the Board concludes that the Veteran does not suffer from additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.  See Bierman v. Brown, 6 Vet. App. at 129-132 (1994).

Nevertheless, the Board does find that the Veteran is entitled to service connection for a resultant scar of the lumbar spine.  During the February 2008 QTC examination, the examiner noted that there was a level scar present at the lumbar region measuring about 10 cm. by .3 cm.  The examiner diagnosed the Veteran with status post lumbar surgery of the lumbar spine for herniated intervertebral disc with severe degenerative arthritis and resultant scar.  In evaluating the Veteran's disability, the Board must consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.  As the February 2008 QTC examiner determined that the Veteran's service-connected low back disability has manifested in a resultant scar of the lumbar spine and the Veteran has not been service-connected for the scar, the Board finds that service connection is warranted for a resultant scar of the lumbar spine.  38 C.F.R. § 3.310.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's low back disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing norms' (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  However, the evidence of record simply does not show that the Veteran has an exceptional disability picture that the available schedular rating is inadequate.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate.  The Board therefore finds that the assigned rating reasonably describes the Veteran's disability level and, consequently, it cannot be said that the available schedular evaluation for the disability is inadequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96. Further inquiry into extraschedular consideration is moot.  See Thun, supra.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected low back disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).












	(CONTINUED ON NEXT PAGE)


ORDER

Prior to June 16, 2009, entitlement to a disability rating in excess of 20 percent for the service-connected low back disability is denied.  

Effective June 16, 2009, entitlement to a disability rating of 40 percent, but no higher, for the service-connected low back disability is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Service connection for the resultant scar of the lumbar spine is granted.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


